Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 10, and 16-17 were amended. Claim(s) 2-9, 11-15, and 18-20 were left as previously/originally presented. Claim(s) 1-20 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s arguments filed on February 28, 2022, have been fully considered but they are not persuasive with respect to Claim(s) 1-20.
	First, Applicant argues, on page(s) 8-9, that Hochberg (US 2021/0223051) fails to disclose “first/second vehicle service assignment indicative of a first/second vehicle service to be performed by the autonomous vehicle.” Examiner, respectfully, disagrees with applicants argument. As an initial matter, applicants limitations merely require that the service assignment be performed by the autonomous vehicle thus the assignment can be performed after receiving ride request. Here, Hochberg et al. teaches a first user will request a first transportation service and a second user will request a second transportation service request.  Hochberg et al., further, teaches that a second request for a ride service can be requested, which, the first user device can permit the second 
	Second, Applicant argues on page 9, that Greenberger fails to remedy the defects of receiving different service assignments indicative of vehicle services to be performed by an autonomous vehicle, where the different service assignments are received from different service entity computing platforms. Examiner, respectfully, disagrees with applicant’s argument. Greenberger teaches an intervening person via a device (i.e., first service entity computing platform) that is able to accept a fulfillment request that will indicate to the vehicle to alter the route to arrive a fulfillment location to accept the purchased goods (i.e., first vehicle service assignment being received from a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochberg et al. (US 2021/0223051) in view of Greenberger et al. (US 10,789,568).
	Regarding Claim 1, Hochberg et al., teaches a computer-implemented method for autonomous vehicle control, comprising: 
receiving, by a computing system that comprises one or more computing devices, data indicative of a first vehicle service assignment for an autonomous vehicle. (Paragraph 0110)(Hochberg et al. teaches that the system can receive a first ride request from a first wireless communication of a first user, which, the request can include a starting point, destination point, and the need for a transportation service (i.e., data indicative of a first vehicle service assignment))

the first vehicle service assignment being indicative off a first vehicle service to be performed by the autonomous vehicle. (Paragraph(s) 0110, 0119,  0128)(Hochberg et al. teaches a first user will request a first transportation service that represents the first ride request (i.e., indicative of a first vehicle service). Hochberg et al., further, teaches that an autonomous vehicle can be guided to the first pick up location (i.e., to be performed by the autonomous vehicle))
obtaining, by the computing system, data associated with the autonomous vehicle. (Paragraph 0122 and 0162-0163)(Hochberg et al. teaches that the process can determine the potential available vehicles based on tracking a current utilized capacity of each specific ridesharing vehicle, which, can include the capacity using the assignments, see paragraph(s) 0162-0163. Hochberg et al., further, teaches that the system can also determine  locating one or a plurality of potential available vehicles, and selecting an assigned vehicle based on the vacant vehicles that are surrounding areas of the first stating point and/or parameters set by the users who are inside the vehicle, see paragraph 0122)
determining, by the computing system, that the autonomous vehicle is available to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment and the data associated with the autonomous vehicle. (Paragraph(s) 0130-
receiving, by the computing system, data indicative a second vehicle service assignment for the autonomous vehicle. ( Paragraph(s) 0110 and 0130)(Hochberg et al. teaches that the request for the transportation request can come from a second user request while the first user is still inside the vehicle. The  first wireless communication device of a first user device (i.e., first service entity computing platform) is able to permit the subsequent pick-up request, which, the vehicle will be guided to the second passenger)

the second vehicle service assignment being indicative of the second vehicle service to be performed by the autonomous vehicle. (Paragraph 0131 and 0143)(Hochberg et al. teaches a second rider can provide another request to a ridesharing management server, which, the server will then assign the ride service to an available vehicle (i.e., indicative a second vehicle service). Hochberg, further, teaches that the vehicle can receive the first and second 
causing, by the computing system, the autonomous vehicle to concurrently perform the first vehicle service of the first vehicle service assignment with the second vehicle service of the second vehicle service assignment. (Paragraph 0143); and (Fig. 5)(Hochberg et al. teaches that the server can receive a first ride request, which, the user will be assigned to a vehicle and then pick-up the first user. The system will then receive a second request, which, the system will then assign the second user to the same vehicle and pick up the second customer. Hochberg et al., further, teaches that the system will then either drop off the first or second passenger prior to the other. Examiner, respectfully, notes that the autonomous vehicle will complete perform the transportation request at the same time. Examiner, also, notes that the first and second request can be received first and then perform the pick-up request of the first and second passengers)
	With respect to the above limitations: while Hochberg et al. teaches a system that can receive a first and second transportation request from a first and second user. The system will then receive capacity information from the vehicle, which, will determine if the second user is able to be transported in the same vehicle as the first user. Hochberg et al., further, teaches that first user device can permit a second user to be assigned to a vehicle, which, the vehicle will then be guided to the second users’ location . The vehicle will then be able to transport the first user along with the second user at the same time. However,  Hochberg et al., doesn’t explicitly teach the first vehicle service 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches 
the first vehicle service assignment being received from a first service entity computing platform.  (Column 17, Lines 5-12, 43-48, and 57-62)(Greenberger et al. teaches an intervening person via a device (i.e., first service entity computing platform) is able to become a service provider by providing an acceptance of the  fulfillment request that will indicate to the vehicle to alter the route to arrive a fulfillment location to accept the purchased goods for a buyer (i.e., first vehicle service assignment being received from a first service entity computing platform). Greenberger et al., further, teaches that the intervening person will continue to receive delivery task after the delivery of the requested delivery of the package)
the second vehicle service assignment being received from a second service entity computing platform that is different than the first service entity computing platform. (Column 30, Lines 60-67); and (Column 31, Lines 1-27)(Greenberger et al. teaches that a buyer is able to purchase a product (i.e., second service entity computing platform) from a seller, which, the buyer is able to provide a delivery request for the product (i.e., second vehicle service assignment). Greenberger et al., further, teaches that the intervening person via a device (i.e., first service entity 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request from a first user associated with a taxi company and a second request in order to have an autonomous vehicle to conduct both request at the same time of Hochberg et al., by incorporating the teachings of receiving multiple service request for an autonomous vehicle to perform, which, those request are provided by different entities of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 2, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the data associated with the autonomous vehicle is indicative of a capacity of the autonomous vehicle. (Paragraph(s) 0157 and 0162-0163)(Hochberg et al. teaches that the process can determine the potential 
	Regarding Claim 3, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 2 and 
wherein the data associated with the autonomous vehicle comprises sensor data. (Paragraph(s) 0374 and 0455)(Hochberg et al. teaches that the processor can track one or more vehicles and the change in capacity thresholds based on sensor input, see paragraph 0374. This information can be used to determine whether to assign existing passengers to another ridesharing vehicle, see paragraph 0455) 
wherein obtaining the data associated with the autonomous vehicle comprises obtaining the sensor data via at least one of an interior camera of the autonomous vehicle or a weight sensor of the autonomous vehicle. (Paragraph(s) 0461-0462)(Hochberg et al. teaches that the plurality of sensors can be located within the interior of the vehicle. The specific sensors can include weight sensors and/or cameras mounted on each seat or headrest. further, teaches that these sensors can be used to detect passengers within the vehicle)

	Regarding Claim 4, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service assignment is indicative of a number of seats that are required for the first vehicle service. (Paragraph 0159)(Hochberg et al. teaches that the system can determine that a first user may have 

	Regarding Claim 5, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service assignment is indicative of an amount of cargo space that is required for the first vehicle service. (Paragraph(s) 0151 and 0158-0159)(Hochberg et al. teaches that the system is able to track the passengers’ luggage capable of impacting the capacity of the ridesharing vehicle such as the amount and/or size of the luggage. Hochberg et al., further, teaches that the passengers can be reassigned to an additional vehicle based on the amount pieces of luggage and other physical conditions, see paragraph 0159 and 0175)

	Regarding Claim 6, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the first vehicle service is a same type of vehicle service as the second vehicle service. (Paragraph(s) 0110 and 0130)(Hochberg et al. teaches that the first and second request are both for transportation request (i.e., same type of vehicle service))

Regarding Claim 7, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1. 
wherein the first vehicle service is a different type of vehicle service than the second vehicle service. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein the first vehicle service is a different type of vehicle service than the second vehicle service. (Column 17, Lines 5-12, 43-48, and 57-62); (Column 30, Lines 60-67); and (Column 31, Lines 1-27)(Greenberger et al. teaches an intervening person via a device (i.e., first service entity computing platform) is able to provide an acceptance of the  fulfillment request that will indicate to the vehicle to alter the route to arrive a fulfillment location to accept the purchased goods for a buyer (i.e., first vehicle service assignment being received from a first service entity computing platform). Greenberger et al., further, teaches that the intervening person will continue to receive delivery task after the delivery of the requested delivery of the package. Greenberger et al., also, teaches a buyer is able to purchase a product (i.e., second service entity computing platform) from a seller, which, the buyer is able to provide a delivery request for the product (i.e., second vehicle service assignment). Greenberger et al., further, teaches that the intervening person via a device (i.e., first service entity computing platform) is also able to continue to  provide the vehicle with an acceptance request for making delivery task. Greenberger et al., further, teaches that the vehicle will then be able to alter the route with the intervening passenger inside of the vehicle in order to route to the renter/buyer location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request from a first user and a second request in order to have an autonomous vehicle to conduct both 

	Regarding Claim 8, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein the computing system is onboard the autonomous vehicle. (Paragraph 0069)(Hochberg et al. teaches an control device that is integrated with the autonomous vehicle for sending operational instructions and guiding the vehicle to designated pick-up locations and drop-off locations)

	Regarding Claim 9, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 1 and wherein causing the autonomous vehicle to concurrently perform the first vehicle service of the first vehicle service assignment with the second vehicle service of the second vehicle service assignment comprising: 
causing the autonomous vehicle to initiate a motion control to concurrently transport at least one of a first user or a first item for the first vehicle service with at least one of a second user or a second time for the second vehicle service. . (Paragraph 0128, 0137, and 0143); (Fig. 5)(Hochberg et al. teaches that the server can receive a first ride request, which, the user (i.e., first user) will be assigned to a vehicle and then pick-up the first user. The system will then receive 

	Regarding Claim 10, Hochberg et al./Greenberger et al., teaches a computing system comprising: 
one or more processors. (Paragraph 0073)(Hochberg et al. teaches at least on processor)
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processor cause the computing system to perform operations (Paragraph 0073)(Hochberg et al. teaches a non-transitory computer program that includes instructions stored in a memory to execute the steps and stages) comprising:
receiving data indicative of a first vehicle service assignment for an autonomous vehicle. (Paragraph 0110)(Hochberg et al. teaches that the system can receive a first ride request from a first wireless communication of 

the first vehicle service assignment being indicative of a first vehicle service to be performed by the autonomous vehicle. Paragraph 0110, 0119, and 0128)(Hochberg et al. teaches a first user will request a first transportation service that represents the first ride request (i.e., indicative of a first vehicle service). Hochberg et al., further, teaches that after receiving the request the ridesharing management server will assign an autonomous vehicle to the first pick up request prior to guiding the assigned vehicle to the first pick-up location (i.e., to be performed by the autonomous vehicle))
determining whether the autonomous vehicle is available or is unavailable to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment. (Paragraph(s) 0131, 0157, and 0162-0164)(Hochberg et al. teaches that the system can receive a second ride request from a second user, which, the second user can request. The system can then decide to undertake the second ride request if the first user permits the subsequent pick-up. Hochberg et al., further, teaches that the system can decide to assign additional users to the vehicle based on destination information and vehicle capacity information of the vehicle, see paragraph(s) 0157 and 0162-0164)
when it is determined that the autonomous vehicle is available to perform the second vehicle service concurrently with the first vehicle service(Paragraph 0131)(Hochberg et al. teaches that the second request can include a starting point and a desired destination (i.e., data indicative a second vehicle service assignment)).
receiving data indicative of a second vehicle service assignment for the autonomous vehicle from 
 
the second vehicle service assignment being indicative of the second vehicle service to be performed by the autonomous vehicle. (Paragraph 0131 and 0143)(Hochberg et al. teaches a second rider can provide another request to a ridesharing management server, which, the server will then assign the ride service to an available vehicle (i.e., indicative a second vehicle service). Hochberg, further, teaches that the vehicle can receive the first and second request before any pick-up request begins (i.e., to be performed by the autonomous vehicle))
 when it is determined that the autonomous vehicle is unavailable to perform the second vehicle service concurrently with the first vehicle service.  (Paragraph(s) 0222-0223 and 0225-0226)(Hochberg et al. teaches the system will receive a first request and a second request. The system will assign the request(s) to the first ridesharing vehicle. Hochberg et al., also, teaches  that the system will determine if both request can be performed together based on a waiting time) 
causing the autonomous vehicle to perform the first vehicle service of the first service assignment without concurrently performing the second vehicle service. (Paragraph 0226)(Hochberg et al. teaches that the system will pick up the first user in the first rideshare vehicle. Hochberg et al., also, teaches that the system will cancel the assignment of the first rideshare vehicle to the second user and re-assign the second user to a second rideshare vehicle the system will reschedule the other assignments in the first vehicle (i.e., without concurrently performing the second vehicle service))
	With respect to the above limitations: while Hochberg et al. teaches a system that can receive a first and second transportation request from a first and second user. The system will then receive capacity information from the vehicle, which, will determine if the second user is able to be transported in the same vehicle as the first user. Hochberg et al., further, teaches that first and second user can be transported at the same to their respective destinations. Hochberg et al., also, teaches that the system can determine that the second user should be cancelled from the first rideshare vehicle and be re-assigned to a second vehicle. However, Hochberg et al., doesn’t explicitly teach 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches 
the first vehicle service assignment being received from a first service entity computing platform. (Column 17, Lines 5-12, 43-48, and 57-62)(Greenberger et al. teaches an intervening person via a device (i.e., first service entity computing platform) is able to provide an acceptance of the  fulfillment request that will indicate to the vehicle to alter the route to arrive a fulfillment location to accept the purchased goods for a buyer (i.e., first vehicle service assignment being received from a first service entity computing platform). Greenberger et al., further, teaches that the intervening person will continue to receive delivery task after the delivery of the requested delivery of the package)
receiving data indicative of a second vehicle service from a second service entity computing platform. (Column 16, Lines 44-54); (Column 17, Lines 19-22 and 43-48); and (Column 31, Lines 5-27)(Greenberger et al. teaches that the a product delivery request by a buyer via the buyer device (i.e., second vehicle service from a second service entity computing platform), which, the buyers request will be received by an intervening user’s device (i.e., first service entity computing platform) for acceptance to alter the route)
wherein the second vehicle service assignment is associated with a second service entity that is different than the first service entity. (Column 31, Lines 1-27)(Greenberger et al. teaches that a buyer is able to purchase a product (i.e., second service entity computing platform) from a seller, which, the buyer is able to provide a delivery request for the product (i.e., second vehicle service assignment). Greenberger et al., further, teaches that the intervening person via a device (i.e., first service entity computing platform) is also able to provide the vehicle with an acceptance request for making the delivery task. Greenberger et al., further, teaches that the vehicle will then be able to alter the route with the intervening passenger inside of the vehicle in order to route to the renter/buyer location. Examiner, respectfully, notes that the purchase request entity (i.e., first service entity) is different than the source request entity (i.e., second service entity) that manages the fleet of autonomous vehicle(s), Column 16, Lines 44-54)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request from a first user associated with a taxi company and a second request in order to have an autonomous vehicle to conduct both request at the same time of Hochberg et al., by incorporating the teachings of receiving multiple service request for an autonomous vehicle to perform, which, those request are provided by different entities of Greenberger et al., with the motivation to better utilize empty seats in service vehicles 
	
	Regarding Claim 11, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10 and wherein the operations further comprise accepting the first vehicle service assignment for the autonomous vehicle. (Paragraph(s) 0110 and 0126)(Hochberg et al. teaches a first ride request can be received by the management server. The sever will then a message to the user device indicating that the rideshare request has been accepted) 

	Regarding Claim 12, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 11.
	However, Hochberg et al., doesn’t explicitly teach wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service prior to accepting the first vehicle service assignment for the autonomous vehicle. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service prior to accepting the first vehicle service assignment for the autonomous vehicle. (Column 2, Lines 28-41); and (Column 17, Lines 5-12, 19-24 and 43-48)(Greenberger et al. teaches that the system can determine whether the autonomous vehicle can satisfy the fulfillment request (i.e., first vehicle service assignment) and ride source request from a buyer and an intervening person (i.e., second vehicle service). The system can pick up an intervening person, which, the person will then determine if the fulfillment request should be accepted. If the intervening passenger, that is located on the traveling vehicle prior to the acceptance of the delivery, (i.e., prior to accepting the first vehicle service assignment), then the autonomous vehicle will travel to satisfy the buyers fulfillment request, which, the vehicle will detour to pick up the package)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a second request for an autonomous vehicle of Hochberg et al., by incorporating the teachings of receiving a first request and a second request and determining that an intervening passenger is able to ride in a vehicle prior to the acceptance of picking up a package at a fulfillment center of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 13, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10 and wherein the operations further comprise obtaining data indicative of a capacity of the autonomous vehicle. (See, relevant rejection(s) of Claim(s) 2 and 10)

	Regarding Claim 14, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 13 and wherein the data indicative of the capacity of the autonomous is obtained via one or more sensors located onboard the autonomous vehicle. (See relevant rejection(s) of Claim(s) 3(a-b) and 13)

	Regarding Claim 15, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 13 and wherein determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service comprises: 
determining whether the autonomous vehicle is available or is unavailable to perform the second vehicle service concurrently with the first vehicle service based at least in part on the data indicative of the capacity of the autonomous vehicle. (See, relevant rejection(s) of Claim(s) 2, 9(a), and 13)

	Regarding Claim 16, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 10.
wherein receiving data indicative of the second vehicle service assignments comprise: 
assessing a vehicle service assignment queue associated with the autonomous vehicle.
wherein the vehicle service assignment queue comprises data indicative of a plurality of candidate vehicle service assignments.
wherein at least one of the candidate vehicle service assignments is indicative of the second vehicle service. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches wherein obtaining data indicative of the second vehicle service assignments comprise: 
assessing a vehicle service assignment queue associated with the autonomous vehicle. (Column 8, Lines 39-65)(Greenberger et al. teaches a person ride source queue that is able to manage one autonomous vehicle within the fleet in assigning a ride to a person. The person ride source module will establish a starting location, route to pick up the product, and an ending location based on the scheduler searching through a person ride source queue of request)
wherein the vehicle service assignment queue comprises data indicative of a plurality of candidate vehicle service assignments. (Column 8, Lines 39-62)(Greenberger et al. teaches that the person ride source queue stores request to accept for requesters requesting an 
wherein at least one of the candidate vehicle service assignments is indicative of the second vehicle service. (Column 39-43)(Greenberger et al. teaches that the system will optimize a particular autonomous vehicle within the fleet to be assigned to a particular ride source request for a buyer and/or an intervening person)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a second request for an autonomous vehicle of Hochberg et al., by incorporating the teachings of accessing a product queue for determining an autonomous vehicle to deliver the product of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers via optimization. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 17, Hochberg et al./Greenberger et al., teaches an autonomous vehicle comprising: 
one or more processors. (Paragraph 0073)(Hochberg et al. teaches at least on processor)
one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations (Paragraph 0073)(Hochberg et al. teaches a non-transitory computer program 
receiving data indicative of a first vehicle service assignment. (See, relevant rejection of Claim 1(a))
the first vehicle service assignment being received from a first service entity computing platform. (See, relevant rejection of Claim 1(b))
the first vehicle service assignment being indicative a first vehicle service to be performed by the autonomous vehicle. (See, relevant rejection of Claim 1(c))
determining that the autonomous vehicle is available to perform a second vehicle service concurrently with the first vehicle service based at least in part on the first vehicle service assignment. (See, relevant rejection of Claim 1(e))
receiving data indicative of a plurality of candidate vehicle service assignments. (See, relevant rejection of Claim 1(f))
at least one of the candidate vehicle service assignments being indicative of the second vehicle service to be performed by the autonomous vehicle. (See, relevant rejection of Claim 1(h))
selecting a second vehicle service assignment for the autonomous vehicle based at least in part on one or more of the plurality of candidate vehicle service assignments. (See, relevant rejection of Claim 15(c))
wherein the second vehicle service assignment is sent by a second entity computing platform that is different from the first service entity computing platform. (See, relevant rejection of Claim 1(g)
causing the autonomous vehicle to concurrently perform the first vehicle service of the first service assignment with the second vehicle service of the second vehicle service assignment. (See, relevant rejection of Claim 1(i))

	Regarding Claim 18, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 17 and wherein causing the autonomous vehicle to concurrently perform the first vehicle service of the first vehicle service assignment with the second vehicle service of the second vehicle service assignment comprises: 
causing the autonomous vehicle to travel for the first vehicle service prior to determining that the autonomous vehicle is available to perform the second vehicle service concurrently with the first vehicle service and subsequent to selecting the second vehicle service assignment. (Paragraph(s) 0110, 0128, 0130, and 0137)(Hochberg et al. teaches a ridesharing server receiving a first ride request, which, the user will provide transportation request information, see paragraph 0110. Hochberg et al., further, teaches that the ridesharing service will guide the autonomous vehicle to the first users location and after the vehicle has picked up the first user the server can receive a second ride request, which, the server will then determine whether to assign additional pick-ups to the same vehicle (i.e., travel to the first vehicle service prior to determining), see paragraph(s) 0128 and 0130. Hochberg et al., also, teaches that the server will determine if the vehicle should be assigned additional ride request and if it is determined that the same vehicle is 

	Regarding Claim 19, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 18.
	However, Hochberg et al., doesn’t explicitly teach 
wherein the first vehicle service is a delivery service and the second vehicle service is a transportation service.
wherein the autonomous vehicle begins to transport an item in accordance with the delivery service prior to one or more users boarding the autonomous vehicle for the transportation service. 
	But, Greenberger et al. in the analogous art of using an autonomous vehicle to conduct multiple request at the same time, teaches 
wherein the first vehicle service is a delivery service and the second vehicle service is a transportation service.(Column 24, Lines 56-67); and (Column 25, Lines 11-18)(Greenberger et al. teaches receiving a fulfillment request for a product by a buyer (i.e., first vehicle service is a delivery service) and a ride source request from intervening persons (i.e., second vehicle service is a transportation service))
wherein the autonomous vehicle begins to transport an item in accordance with the delivery service prior to one or more users boarding the autonomous vehicle for the transportation service. 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving a first request and a second request for an autonomous vehicle of Hochberg et al., by incorporating the teachings of receiving a first request for the delivery of a package and a second request for picking up a passenger, which, the system will travel to a fulfillment center prior to picking up the intervening passenger of Greenberger et al., with the motivation to better utilize empty seats in service vehicles by better matching available drivers and passengers through various souring network services. (Greenberger et al.: Column 2, Lines 1-11)

	Regarding Claim 20, Hochberg et al./Greenberger et al., teaches all the limitations as applied to Claim 19
causing the autonomous vehicle to initiate a motion control to transport the time during at least a portion of a time that the one or more users occupy the autonomous vehicle. (Paragraph(s) 0069-0070)(Hochberg et al. teaches that the system can determine a pick-up time (i.e., time that the one or more users occupy the autonomous vehicle) based on the current location of the vehicle and after sending a confirmation for the estimated pick-up time then the system will guide the vehicle to pick-up the first rider.  Hochberg et al, also, teaches an control device that is integrated with the autonomous vehicle for sending operational instructions and guiding the vehicle to designated pick-up locations and drop-off locations, see paragraph 0069)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"UberEats is Now Separate From Uber's App," by Michal Addady, March 15, 2016, (hereinafter Eats). Eats teaches that uber is launching a new food delivery service that is lumped in with its ride-sharing service. Eats, further, teaches that the ride-sharing Uber service and the food delivery service UberEats will have separate platforms. 
“Uber to combine ride-sharing and delivery services,” by Lucinda Southern, November 25, 2015, (hereinafter Combine). Combine teaches combining a ride-sharing service and a delivery service. Combine, 
“Indicative,” Merriam-Webster, February, 04, 2018, (hereinafter indicative). Indicative teaches that the act or state should merely represent that denoted act or state, see above analysis. 
Wang (CN 105843900 A). Wang teaches a first merchant platform and a second merchant platform for providing services. Wang, further, teaches that the first and second merchant platforms can be different. Wang, further, teaches that the merchants in the merchant platforms and the services provided are different in each of the merchant platforms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628